                 Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 1 of 72
                                      Alpine's Exhibit B-7 (redacted)




Violation    SAR Narrative
Number
4                                                                                                                                                   
                                                                                                                            
                                                                                                                                                            
                                                                                                                                
                                                                                                                                                        
                                                                                                                                            
                                                                                                                                        
                                                                                                                                                                




6                                                                                                                               
                                                                                                                                                        
                                                                                                                                    
                                                                                                                        
                                                                                                                                                                
                                                                                                                    
                                                                                                                                                    
                                                                                                                                                

7                                                                                                                                   
                                                                                                                                                                        
                                                                                                                                        
                                                                                                                                                                    
                                                                                                                    
                                                                                                                                                                        
                                                                                                                                                            
                                                                                                                                                                    

                                                                                                              . 

9                                                                                                                                                       

                                                                                                                                                            
                                                                                                                                            

                                                                                                                                                            
                       
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 2 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 3 of 72
                           Alpine's Exhibit B-7 (redacted)




89                                                                                                                          
                                                                                                                                                        
                                                                                                                                                 
                                                                                                                                        
                                                                                                                       
                                                                                                                                            
                                                                                                                                             
                                                                                                                                                        




93                                                                                                                                  
                                                                                                                       
                                                                                                                            
                                                                                                                                        
                                                                                                                                
                                                                                                                                            
                                                                                                                                                        
                                                                                                                                    
                                                                                                                                        


94                                                                                                                                  
                                                                                                                       
                                                                                                                            
                                                                                                                                        
                                                                                                                                
                                                                                                                                            
                                                                                                                                                        

                                                                                                                                        


100                                                                                                                             
                                                                                                                   
                                                                                                                                                        
                                                                                                                        
                                                                                                               
                                                                                                                                                
                                                                                                                                                    

                                                                                                                                        
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 4 of 72
                           Alpine's Exhibit B-7 (redacted)




108                                                                                                                                                                       
                                                                                                                                         
                                                                                                                                                                    
                                                                                                                                                                   
                                                                                                                                                                  
                                                                                                                                             
                                                                                                                                                                  
                                                                                                                                         
                                                                                                                                 
                                                                                                                                                                                  
                                                                                                                                                          
                                             
109                                                                                                                                                                       
                                                                                                                                         
                                                                                                                                                  
                                                                                                                                                 
                                                                                                                                                              
                                                                                                                                             
                                                                                                                                                                  
                                                                                                                                                                  
                                                                                                                                                                      
                                                                                                                                                                      


110                                                                                                                                                                       
                                                                                                                                         
                                                                                                                                                                  
                                                                                                                                                                                      
                                                                                                                                                                                  
                                                                                                                                                      
                                                                                                                                                                              
                                                                                                                                                  
                                                                                                                                                                              
                                                                                                                                                                                  
                                                                                                                                                                      


114                                                                                                                                                                       
                                                                                                                                         
                                                                                                                                                                              
                                                                                                                                                                          
                                                                                                                                                      
                                                                                                                                             
                                                                                                                                                                  
                                                                                                                                                              
                                                                                                                                                                      
                                                                                                                                                                                      
                                                                                                                                                                                  
          Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 5 of 72
                               Alpine's Exhibit B-7 (redacted)




119                                                                                                           

                                                                                                              
                                                                                              

                                                                                                                          
                                                                                                          
                                                                                                          

                                                                                                          

121                                                                                                   
                                      
                                          
                                                                                                                          

                                                              
                                                                                                                      

                                                                                                                  
                                                                                                          


124                                                                                                   
                                  

                                                                                                                          

                                                                                              

                                                                                                                           
                                                                                                                          
                                                                                                                      

143                                                                                                           
                                                                                  
                                                                                                                      
                                                                                                              
                                                                                                      
                                                                                          
                                                                                                              
                                                                                                  
                                                                                                      
                                                                                                                  
                                                                                                          
                                              
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 6 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 7 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 8 of 72
                           Alpine's Exhibit B-7 (redacted)




170




172




178




180
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 9 of 72
                           Alpine's Exhibit B-7 (redacted)




182


                                                                            




185




                                                                            


188




202




                                                                            
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 10 of 72
                           Alpine's Exhibit B-7 (redacted)




204




206




218




220
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 11 of 72
                           Alpine's Exhibit B-7 (redacted)




228




232




234
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 12 of 72
                           Alpine's Exhibit B-7 (redacted)



241




244




246




247
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 13 of 72
                           Alpine's Exhibit B-7 (redacted)



255




274




279




280




288
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 14 of 72
                           Alpine's Exhibit B-7 (redacted)




294




297




299




300
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 15 of 72
                           Alpine's Exhibit B-7 (redacted)




301




303




304




305
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 16 of 72
                           Alpine's Exhibit B-7 (redacted)




308




309




311




313
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 17 of 72
                           Alpine's Exhibit B-7 (redacted)




314




315




318




322




323
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 18 of 72
                           Alpine's Exhibit B-7 (redacted)




324




325




326




327
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 19 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 20 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 21 of 72
                           Alpine's Exhibit B-7 (redacted)




348




349




350




355
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 22 of 72
                           Alpine's Exhibit B-7 (redacted)




356




357




358
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 23 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 24 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 25 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 26 of 72
                           Alpine's Exhibit B-7 (redacted)




429




430




453




463
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 27 of 72
                           Alpine's Exhibit B-7 (redacted)




470




480




498




500
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 28 of 72
                           Alpine's Exhibit B-7 (redacted)




506




515




526
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 29 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 30 of 72
                           Alpine's Exhibit B-7 (redacted)




565




574




580




584
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 31 of 72
                           Alpine's Exhibit B-7 (redacted)




586




588




589




612
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 32 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 33 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 34 of 72
                           Alpine's Exhibit B-7 (redacted)




666




668




674




691
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 35 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 36 of 72
                           Alpine's Exhibit B-7 (redacted)




703




717




755
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 37 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 38 of 72
                     Alpine's Exhibit B-7 (redacted)
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 39 of 72
                           Alpine's Exhibit B-7 (redacted)




813




814
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 40 of 72
                           Alpine's Exhibit B-7 (redacted)




818




828




834
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 41 of 72
                           Alpine's Exhibit B-7 (redacted)




835




838




839




846
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 42 of 72
                           Alpine's Exhibit B-7 (redacted)




849




851




852




855
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 43 of 72
                           Alpine's Exhibit B-7 (redacted)




856




857




858
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 44 of 72
                           Alpine's Exhibit B-7 (redacted)




860




861




862
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 45 of 72
                           Alpine's Exhibit B-7 (redacted)



864




866




867




868
      Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 46 of 72
                           Alpine's Exhibit B-7 (redacted)




869




870




872
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 47 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 48 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 49 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 50 of 72
                            Alpine's Exhibit B-7 (redacted)




1752




1757




1762




1763




1764
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 51 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 52 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 53 of 72
                            Alpine's Exhibit B-7 (redacted)




1783




1784




1785




1788
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 54 of 72
                            Alpine's Exhibit B-7 (redacted)




1790




1791




1792




1793
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 55 of 72
                            Alpine's Exhibit B-7 (redacted)




1796




1799




1804




1805




1809
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 56 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 57 of 72
                            Alpine's Exhibit B-7 (redacted)




1847




1858




1869




1872
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 58 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 59 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 60 of 72
                            Alpine's Exhibit B-7 (redacted)




1897




1898




1900
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 61 of 72
                            Alpine's Exhibit B-7 (redacted)




1901




1902




1904
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 62 of 72
                            Alpine's Exhibit B-7 (redacted)




1906




1908




1911
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 63 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 64 of 72
                     Alpine's Exhibit B-7 (redacted)
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 65 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 66 of 72
                            Alpine's Exhibit B-7 (redacted)




1940




1941




1942




1943
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 67 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 68 of 72
                            Alpine's Exhibit B-7 (redacted)




1959




1960




1967




1968
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 69 of 72
                            Alpine's Exhibit B-7 (redacted)




1969




1970




1971
Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 70 of 72
                     Alpine's Exhibit B-7 (redacted)
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 71 of 72
                            Alpine's Exhibit B-7 (redacted)




1988




1991




1992




1994




1996
       Case 1:17-cv-04179-DLC Document 183-10 Filed 02/15/19 Page 72 of 72
                            Alpine's Exhibit B-7 (redacted)




1999




2001




2005
